Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the preliminary amendment filed 3/4/22 and the interview on 5/19/22.  As directed by the amendment: claim 35 has been cancelled and no claims have been added nor amended.  As per below, the application is in condition for allowance of claims 15-34 and 36-44.

Information Disclosure Statement
The information disclosure statement filed 1/14/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 1/14/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through references are not being considered at this time as they have either not been provided or not provided with at least an English language abstract or equivalent explanation of relevance.

Terminal Disclaimer
The terminal disclaimer filed on 5/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/505498 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power supply unit … adapted to, in use, provide power in claims 15 and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarom Kesler 57,046 on 5/19/22.

The application has been amended as follows: 

In claim 15 line 11-12, the language “defined at least in part by bottom, an upwardly” has been amended to read –defined at least in part by a bottom, an upwardly--.
In claim 15 line 16, the language “a lid configured to cover the compartment opening,” has been amended to read –a lid configured to cover the opening,--.
In claim 15 line 20, the language “configured to allow a user to change” has been amended to read –configured to allow the user to change--.
In claim 15 line 22, the language “the control knob comprising” has been amended to read –the control knob assembly comprising--.
In claim 15 line 24, the language “above the control knob;” has been amended to read –above the control knob assembly;--.
In claim 15 line 42, the language “wherein, the humidifier unit is inserted” has been amended to read –wherein, the humidification unit is inserted--.
In claim 15 line 43, the language “a substantially vertical direction,” has been amended to read –a vertical direction,--.
In claim 15 line 45, the language “the insertion of the humidifier unit into” has been amended to read –the insertion of the humidification unit into--.

In claim 17 line 1-2, the language “lid holds the humidifier unit rigidly” has been amended to read –lid holds the humidification unit rigidly--.

In claim 19 line 2-3, the language “when the humidification unit inlet port is aligned with” has been amended to read –when the humidifier inlet port is aligned with--.
In claim 19 line 3-4, the language “seal is formed between the humidification unit inlet port and the” has been amended to read –seal is formed between the humidifier inlet port and the--.

In claim 21 line 2-3, the language “surface are entirely vertically oriented such that heat is not transferred through any horizontal components in use.” has been amended to read –surface are each entirely vertically oriented.--.

In claim 29 line 1-2, the language “the lid covers the compartment when” has been amended to read –the lid covers the humidification unit compartment when--.

In claim 30 line 2-3, the language “navigable by the control knob.” has been amended to read –navigable by the control knob assembly.--.

In claim 31 line 14, the language “configured to allow a user to change” has been amended to read –configured to allow the user to change--.
In claim 31 line 15, the language “the base device,” has been amended to read –the base unit,--.
In claim 31 line 16, the language “the control knob comprising” has been amended to read –the control knob assembly comprising--.
In claim 31 line 18, the language “above the control knob; and” has been amended to read –above the control knob assembly; and--.
In claim 31 line 22-23, the language “a guide to orient a separate humidification unit into” has been amended to read –a guide to orient the humidification unit into--.

In claim 33 line 1-2, the language “lid holds the humidifier unit rigidly” has been amended to read –lid holds the humidification unit rigidly--.

In claim 34 line 1, the language “The base unit of claim 31,” has been amended to read –The base unit of claim 39,--.

In claim 36 line 2-3, the language “vertically oriented such that heat is not transferred through any horizontal components in use.” has been amended to read –vertically oriented.--.

In claim 39 line 1-2, the language “the lid covers the compartment when” has been amended to read –the lid covers the humidification unit compartment when--.

In claim 40 line 5, the language “a side wall of the humidification unit;” has been amended to read –a side wall of the humidification unit such that the heat conducting surface is vertically oriented in use;--.
In claim 40 line 8, the language “air flow will exit an air inlet port of the base unit” has been amended to read –air flow will exit a compartment inlet port of the base unit--.
In claim 40 line 9-10, the language “out of the humidifier chamber and to the patient via a patient interface conduit;” has been amended to read –out of the humidifier chamber and to a patient via the patient interface conduit;--.
In claim 40 line 11, the language “wherein the humidification unit is inserted into” has been amended to read –wherein the humidification unit is configured to be inserted into--.
In claim 40 line 16-18, the language “wherein a heat conducting surface of the humidification unit is aligned with and in contact with a heater base of the humidification unit and the humidifier inlet port is aligned with and mated with the air inlet port of the base unit” has been amended to read –wherein the heat conducting surface of the humidification unit is configured to be aligned with and in contact with a heater base of the base unit and the humidifier inlet port is aligned with and mated with the compartment inlet port of the base unit--.

In claim 41 line 3, the language “in a substantially vertical direction” has been amended to read –in a vertical direction--.

In claim 42 line 2, the language “configured to comprise a volume of water” has been amended to read –configured to contain a volume of water--.

In claim 44 line 2, the language “a seal between the compartment air inlet port” has been amended to read –a seal between the compartment inlet port--.

Claim 45 has been cancelled.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: reference character “12” has been used to designate both the humidifier chamber and the heater plate.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed system/base unit/removable humidification unit, the prior art does not disclose, either alone or suggest in combination, a system including a base unit; a humidification unit which with the base unit forms an integrated device during operation; and a conduit providing a fluid pathway between the integrated device and a patient interface; the base unit including an outer casing that encloses and forms part of the base unit and including an air inlet on a face of the base unit; a humidification unit compartment defined at least in part by a bottom, an upwardly extending inner side wall/vertically oriented side wall, and an opening and including a compartment inlet port; a heater base located on the inner side wall of the humidification unit compartment; a lid configured to cover the opening and moveable between an open and closed position; a gases path by which pressurized flow is provided from the air inlet through the outer casing to the compartment inlet port; a control knob assembly configured to allow a user to change settings and located on an opposing face to the air inlet and including a bush-button action and being rotatable to a plurality of discrete positions; a display positioned above the control knob assembly; a power supply unit located within the outer casing and adapted to, in use, provide power to the base unit; and wherein the base unit is configured to receive the humidification unit through the opening using a guide to orient the humidification unit into the compartment; and the humidification unit including a humidifier chamber; a heat conducting surface on a side wall of the humidification unit arranged to make thermal contact with the heater base; a humidifier inlet port; an outlet connection configured to connect directly to the conduit, wherein in use the pressurized air will exit the compartment inlet port before entering the humidifier chamber and passing out of the humidifier chamber through the outlet connection to the user via the conduit; and wherein the humidification unit is inserted into the compartment in a vertical direction guided into position and retained there by the guide causing the heat conducting surface of the humidification unit to align with and come in contact with the heater base and the humidifier inlet port align with and mate with the compartment inlet port as set forth in independent claim 15 and similar in independent claims 31 and 40.
The closest prior art references of record are: Thudor et al. (2003/0066526), Smith et al. (2009/0194106), Hewson et al. (6,435,180), JP 10-122611, Feldhahn et al. (2007/0193580), Kepler et al. (2007/0169776), and Kenyon et al. (2008/0072900).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claims 15, 31, and 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785